DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-15 in the reply filed on August 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (PG Pub 2004/0159297) in view of Lamm (USPN 6,311,650).

Regarding claim 1, Kataoka teaches a method for operating an engine in response to a fuel flow (paragraphs 48-56), the method comprising:
receiving the fuel flow (paragraph 49; figure 2, element 14;
determining a setting for a throttle for the engine in response to at least the fuel flow (paragraphs 48, 49, 53, and 56; figure 2, elements 32, 36, 14, and 14b);
providing, by the engine (figure 2, element 2), a mechanical torque to a load (paragraph 52; figure 2, elements 46, 48, 50, 52, 54, and 60); and
operating a motor-generator (figure 2, element 3) in response to the setting for the throttle and a torque requirement of the mechanical load (paragraphs 52, 58, 63, and 77).

Kataoka is silent as to the engine receiving the fuel flow from a gaseous emission from an external device external to the engine.  

Lamm teaches an engine receiving the fuel flow from a gaseous emission from an external device external to the engine (column 4, lines 64-66; column 5, lines 29-31; column 5, lines 46-50.  See column 4, line 58-column 5, line 50 for a fuller description of the system.).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Kataoka with the fuel cell of Lamm since doing so would be an example of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, Lamm states that “The hydrogen-containing gas … improves the thermal combustion of the fuel. As a result, pollutant emissions of the internal-combustion engine are significantly reduced during the cold starting phase in which known exhaust gas catalysts do not yet perform effectively.”  	

Regarding claim 2, Kataoka teaches the method of claim 1, further comprising:
determining whether the setting for the throttle provides the torque requirement of the mechanical load (paragraphs 52-56).

Regarding claim 3, Kataoka teaches the method of claim 2, further comprising:
when the setting for the throttle provides less than the torque requirement, receiving supplemental torque from the motor-generator (paragraphs 66 and 77); and
when the setting for the throttle exceeds the torque requirement, providing torque to the motor-generator (paragraphs 56-58).

Regarding claim 4, Kataoka teaches the method of claim 3, further comprising:
performing a comparison of a first torque from the engine for the fuel flow to a second torque required by the mechanical load (paragraphs 58 and 77); and
determining, in response to the comparison, whether the setting for the throttle provides less than the torque requirement or the setting for the throttle exceeds the torque requirement (paragraphs 53 and 58).

Regarding claim 5, Kataoka teaches the method of claim 2, further comprising:
when the setting for the throttle is within a range of the torque requirement, generating a neutral command for the motor-generator (paragraphs 58, 60, 63, 141, and 146; figure 2, elements 4 and 5).

Regarding claim 6, Kataoka teaches the method of claim 1.  

Kataoka does not teach wherein the fuel flow is received from a fuel cell.

Lamm teaches wherein the fuel flow is received from a fuel cell (column 4, lines 64-66; column 5, lines 29-31; column 5, lines 46-50.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Kataoka with the fuel cell of Lamm since doing so would be an example of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, Lamm states that “The hydrogen-containing gas … improves the thermal combustion of the fuel. As a result, pollutant emissions of the internal-combustion engine are significantly reduced during the cold starting phase in which known exhaust gas catalysts do not yet perform effectively.”  	

Regarding claim 7, Kataoka teaches the method of claim 6, further comprising:
receiving sensor data indicative of the fuel flow (paragraph 49; figure 2, element 14b), wherein the setting for the throttle for the engine is based on the sensor data (paragraphs 53 and 56).

Regarding claim 8, Kataoka teaches the method of claim 6, further comprising:
providing fuel to the engine from a fuel source for a time period until the fuel flow is received from the fuel cell (paragraph 49).

Regarding claim 10, Kataoka teaches an apparatus comprising:
a motor-generator (figure 2, element 3);
an engine (figure 2, element 2) configured to provide a mechanical torque to a load (paragraph 52; figure 2, elements 46, 48, 50, 52, 54, and 60) and receive a fuel flow (paragraph 49; figure 2, element 14); and
a controller (figure 2, element 70; paragraph 53) configured to:
determine a setting for a throttle for the engine in response to at least the fuel flow (paragraphs 48, 49, 53, and 56; figure 2, elements 32, 36, 14, and 14b); and
operate the motor-generator in response to the setting for the throttle and a torque requirement of the load (paragraphs 52, 58, 63, and 77).

Kataoka is silent as to the engine receiving the fuel flow from a gaseous emission from an external device external to the engine.  

Lamm teaches an engine receiving the fuel flow from a gaseous emission from an external device external to the engine (column 4, lines 64-66; column 5, lines 29-31; column 5, lines 46-50.  See column 4, line 58-column 5, line 50 for a fuller description of the system.).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Kataoka with the fuel cell of Lamm since doing so would be an example of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, Lamm states that “The hydrogen-containing gas … improves the thermal combustion of the fuel. As a result, pollutant emissions of the internal-combustion engine are significantly reduced during the cold starting phase in which known exhaust gas catalysts do not yet perform effectively.”  	

Regarding claim 11, Kataoka teaches the apparatus of claim 10, wherein the controller is configured to:
determine whether the setting for the throttle provides the torque requirement of the load (paragraphs 52-56).

Regarding claim 12, Kataoka teaches the apparatus of claim 10, wherein 
when the setting for the throttle provides less than the torque requirement, supplemental torque is received from the motor-generator (paragraphs 66 and 77); and 
when the setting for the throttle exceeds the torque requirement, torque is provided to the motor-generator (paragraphs 56-58).

Regarding claim 13, Kataoka teaches the apparatus of claim 10, wherein the controller is configured to:
perform a comparison of a first torque from the engine for the fuel flow to a second torque required by the load (paragraphs 58 and 77); and
determine, in response to the comparison, whether the setting for the throttle provides less than the torque requirement or the setting for the throttle exceeds the torque requirement (paragraphs 53 and 58).

Regarding claim 14, Kataoka teaches the apparatus of claim 10, wherein the controller is configured to, when the setting for the throttle is within a range of the torque requirement, generating a neutral command for the motor-generator (paragraphs 58, 60, 63, 141, and 146; figure 2, elements 4 and 5).

Regarding claim 15, Kataoka teaches the apparatus of claim 10, wherein the controller is configured to receive sensor data indicative of the fuel flow (paragraph 49; figure 2, element 14b), wherein the setting for the throttle for the engine is based on the sensor data (paragraphs 53 and 56).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (PG Pub 2004/0159297) in view of Lamm (USPN 6,311,650) as applied to claim 1 above, and further in view of Tulapurkar et al. (PG Pub 2018/0223748).

Regarding claim 9, Kataoka teaches the method of claim 1.  

Kataoka is silent as to wherein the fuel flow is provided from a biogas reactor, a landfill, or a digester.

Tulapurkar teaches wherein the fuel flow is provided from a biogas reactor, a landfill, or a digester (paragraph 19, specifically the last sentence).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Kataoka with the fuels of Tulapurkar since doing so would be an example of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, Tulapurkar states that any suitable gaseous fuel may be used in the engine and specifically lists landfill gas and biogas as options for a supplemental fuel.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                   


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747